Exhibit 10.3

 

** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

**** Indicates that the amount of information omitted was a page or more in
length, and such information has been filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

AMENDMENT No. 4

TO WHOLESALE DISTRIBUTION AGREEMENT

THIS AMENDMENT NO. 4 (“Amendment No. 4”) to the Wholesale Distribution Agreement
between CTI Life Sciences Limited (“CTILS”) and Max Pharma GmbH (“Wholesaler”)
dated March 26, 2013, as amended (collectively, the “Agreement”) is entered into
effective January 1, 2014.

The parties hereby agree as follows:

 

1. Schedule 1 of the Agreement is hereby deleted in its entirety and replaced
with Schedule 1 attached hereto.

 

2. Section 1.16 of the Agreement is deleted in its entirety and replaced with
the following language:

“Territory” means the Federal Republic of Germany, Austria, Poland, the Czech
Republic and the Slovak Republic, and any additional countries agreed between
the Parties in writing from time to time after the Effective Date.

 

3. Section 2.1(b) of the Agreement is hereby deleted in its entirety and
replaced with the following language:

“In conjunction with the appointment under Section 2.1(a), Wholesaler agrees to
purchase, sell and distribute the Product in the Territory on its own account
(the “Services”). Wholesaler also agrees to provide logistics services with
respect to the Product, including the disposition function, the transport
function, the transshipment function, the storage function and the information
function (the “Logistics Services”). Wholesaler shall perform Services and
Logistics Services in compliance with all applicable laws, rules and
regulations.”

 

4. Section 6.3 of the Agreement is hereby deleted in its entirety and replaced
with the following language:

“The Products shipped by CTILS will at the time of delivery have a remaining
shelf-life of at least fourteen (14) months, and will be marked in accordance
with CTILS’s instructions and properly packed and secured so as to reach their
destination in an undamaged condition in the ordinary course of events. From
time to time, upon mutual agreement of CTILS and Wholesaler, Product with a
remaining shelf-life of less than fourteen (14) months will be delivered to and
purchased by Wholesaler. CTILS will provide a certificate of analysis and a
certificate of release with each batch of Product delivered.”



--------------------------------------------------------------------------------

5. Section 4.8 of the Agreement is hereby deleted in its entirety and replaced
with the following language:

“Special Pricing Arrangements.

 

  (a) Within the Federal Republic of Germany (“Germany”), inpatient hospital
customers of CTILS or Wholesaler are not eligible to automatically receive the
Germany section §130b negotiated per vial discount of ** for Product. Wholesaler
agrees to pre-screen customer orders in the Territory to identify when a
customer is purchasing Product for hospital inpatient treatment. Wholesaler
agrees to notify CTILS within 7 days of all such occurrences so that CTILS may
address special pricing arrangements with such customer.

 

  (b) From time to time, a customer of CTILS or Wholesaler in the Territory may
request that Wholesaler sell Product to such customer at a price that is
different than the price paid by the Wholesaler to CTILS for the Product. If
authorized in advance in writing by CTILS, the price paid by the Wholesaler to
CTILS for the Product shall be adjusted based upon the new pricing arrangement
for such customer for Product as follows:

(i) When such customer’s new selling price for Product is above the amount paid
by the Wholesaler to CTILS for Product, the Wholesaler agrees to reimburse CTILS
within 30 days for the difference between the price paid by such customer and
the price paid by Wholesaler to CTILS for Product.

(ii) When such customer’s new selling price for Product is below the amount paid
by the Wholesaler to CTILS for Product, Wholesaler will be entitled to receive
and CTILS will extend a credit note to Wholesaler for the difference between the
price paid by Wholesaler to CTILS and the price paid by such customer to
Wholesaler for the Product.”

 

6. Article IV of the Agreement is hereby amended by adding the following new
Section 4.9:

“Pricing Adjustments.

 

  (a) Wholesaler will reimburse CTILS ** for Product sales that occurred in
Germany from December 17, 2013 to December 31, 2013 within thirty (30) days of
the effective date of this Amendment No. 4.

 

  (b) On January 1, 2014, Wholesaler will provide CTILS with a statement
representing the number of vials of Product held in inventory by Wholesaler at
the close of business on December 31, 2013. CTILS will extend a credit note to
Wholesaler for **, calculated by multiplying the number of vials ** of Product
held by Wholesaler in inventory at the close of business on December 31, 2013
multiplied by **.”

Unless otherwise defined herein, capitalized terms used in this Amendment No. 4
shall have the meanings assigned thereto in the Agreement. Except as amended
herein, all other terms and conditions of the Agreement as previously amended
shall remain the same and in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereby accept and agree to the terms and
conditions of this Amendment No. 4.

 

CTI LIFE SCIENCES LIMITED   MAX PHARMA GMBH By:   /s/ Jim Fong   By:   /s/
Michael Kvestzer Name:   Jim Fong   Name:   Michael Kvestzer Title:   Director  
Title:   GM Date:   2/27/14   Date:   2/25/14



--------------------------------------------------------------------------------

SCHEDULE 1

Product and Consideration

Effective Date: January 1, 2014

Selling Price-Federal Republic of Germany

 

PRODUCT

   Price Per Vial of Product Charged to
Wholesaler

PIXUVRI®; SKU # CLB-F-673-85519-GER

   ****

Selling Price-Austria

 

PRODUCT

   Price Per Vial of Product Charged to
Wholesaler

PIXUVRI®; SKU # CLB-F-673-85519-AUS

   **

Selling Price-Poland

 

PRODUCT

   Price Per Vial of Product Charged to
Wholesaler

PIXUVRI®; SKU # CLB-F-673-85519-GER

   **